52 F.3d 337
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Warren E. ENSMINGER, Plaintiff-Appellant,v.THE FARM CREDIT BANK OF WICHITA;  First National Bank ofOkeene, Defendants-Appellees.
Nos. 94-6415, 94-6417.D.C. Nos. CIV-94-1038-R
United States Court of Appeals, Tenth Circuit.
April 7, 1995.

Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Warren E. Ensminger appeals the dismissal of his actions, characterizing the actions as follows:


3
This action was instigated to determine who has the highest title to property located in [Major and Grady] county, Oklahoma Territory state, of which the United States of America by contract, gave up all right, title or interest in said property, without any conditions set forth;  and it is very clear by the defendant's pleadings that it is not that entity that is claiming the property, Mr. Butler for Federal Land Bank clearly stated that the claim is the United States, and that Federal Land Bank and First National Bank in Okeene are not of the United States of America.  Mr. Elliott's pleading for First National Bank in Okeene, plead the resident scam, and didn't object to the Federal Land Bank claim.  Then there is a question of the 7th Amendment, and of which would boil over in the Federal Rules of Civil Procedure, as contained in the 1991 Ed., Supreme Court Rule No. 17.1, the Court's Original Jurisdiction, vs.  The Courts Appellate.  Then the facts of the courts original jurisdiction, exclusive to the people, did speak, and was placed into evidence.


4
Appellant's Opening Briefs at 1.


5
Upon review of the records and arguments of the parties, the judgment of the district court is AFFIRMED.  The mandates shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470